           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 1 of 11


 1    RYAN J. MARTON (223979)
      ryan@martonribera.com
 2    CAROLYN CHANG (217933)                             .
      carolyn@martonribera.com
 3    HECTOR J. RIBERA (221511)
      hector@martonribera.com
 4    MARTON RIBERA SCHUMANN &
      CHANG LLP
 5    548 Market Street, Suite 36117
      San Francisco, CA 94104
 6    Tel.: (415) 360-2511
 7    Attorneys for Plaintiff Zoho Corporation
 8
      SANDEEP SETH (SBN 195914)
 9    ss@sethlaw.com
      SETH LAW OFFICES
10    Two Allen Center
      1200 Smith Street, Suite 1600
11    Houston, Texas 77002
      Telephone No.: 713-244-5017
12
      Facsimile No.: 713-244-5018
13
      Attorneys for Defendant
14    SENTIUS INTERNATIONAL, LLC
15
16
                                       UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                            OAKLAND DIVISION
19
      ZOHO CORPORATION                                  Case No: 4:19-cv-000001-YGR
20
                              Plaintiff,                JOINT CASE MANAGEMENT
21                                                      STATEMENT & [PROPOSED] ORDER
      v.
22
      SENTIUS INTERNATIONAL, LLC
23
                              Defendant.
24
25
             The parties to the above action jointly submit this JOINT CASE MANAGEMENT
26
     STATEMENT & [PROPOSED] ORDER pursuant to the Standing Order for All Judges of the
27
     Northern District of California dated November 1, 2018 and Civil Local Rule 16-9:
28

     Joint Case Management Statement                                                     1
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 2 of 11


 1           1.      Jurisdiction and Service

 2           The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

 3   because this is a patent noninfringement case and the claims in this case arise under the laws of the

 4   United States. Defendant Sentius International, LLC (“Sentius”) filed a motion to dismiss under

 5   F.R.Civ.P. 12(b)(2) asserting that the Court lacked personal jurisdiction over Zoho’s declaratory

 6   judgment Complaint (Dkt. 1) seeking a judgment of non-infringement of two patents (U.S. Patent

 7   Nos. 7,672,985 (“’985 patent”) and RE43,633 (“’633 patent”) (collectively “the patents-in-suit”)).

 8   Dkt. 13. In its motion, Sentius provided the Declaration of its Chief Executive Officer, Marc

 9   Bookman, asserting facts upon which Sentius based its motion. Along with its Opposition, Zoho

10   filed an Amended Complaint including additional allegations regarding Sentius’ patent enforcement

11   campaign in this District. In its Opposition to Sentius’ Motion to Dismiss, Zoho contended that its

12   Amended Complaint moots the motion to dismiss and argued that transfer is not justified. Dkt. 15.

13   Sentius filed its Reply to Zoho’s Opposition, asserting that the First Amended Complaint

14   incorporated facts based upon and not materially different from the facts contained in the Bookman

15   declaration, and that the filing of the First Amended Complaint did not moot the motion to dismiss.

16   Dkt. 17. Zoho disagrees with this position and contends that Sentius’ Motion to Dismiss is now

17   moot. At present, the parties have agreed to hold over any response to the First Amended Complaint

18   until the Case Management Conference set for April 8, 2019 to get the Court’s advice whether the

19   Court deems a new motion to dismiss will be necessary.

20           The parties’ respective positions regarding this issue are below.

21   Zoho’s Position

22           Zoho’s Amended Complaint (Dkt. 14) moots Sentius’ Motion to Dismiss for Lack of Personal

23   Jurisdiction. In its Motion to Dismiss Sentius argued that the allegations for personal jurisdiction

24   contained in the original Complaint were insufficient to establish a prima face case for personal

25   jurisdiction. Dkt. 13, pp.7-12. Zoho filed its Amended Complaint, as a matter of right pursuant

26   Federal Rule of Civil Procedure 15(a)(1)(B). Zoho’s Amended Complaint includes additional factual

27   allegations to support personal jurisdiction, including allegations regarding Sentius having an agent in

28   the District working in its behalf in support of its effort to enforce the patents-in-suit in this District.

     Joint Case Management Statement                                                                                2
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 3 of 11


 1   Dkt. 14 ¶¶7-10. The Amended Complaint also includes allegations that Sentius representatives

 2   traveled to this District to enforce the patents-in-suit. It also contains allegations regarding the extent

 3   of enforcement activities Sentius has engaged in this forum. Sentius’ motion to dismiss does not

 4   address these or any of the new allegations contained in the Amended Complaint. As such, Sentius’

 5   Motion to Dismiss for lack of personal jurisdiction is moot. Indeed, the Ninth Circuit has held that

 6   “[i]t is well-established in our circuit that an amended complaint supersedes the original, the latter

 7   being treated thereafter as non-existent.” Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008

 8   (9th Cir. 2015). And, in turn, it has held that when a motion to dismiss is directed to a superseded

 9   complaint, that motion should be deemed moot. Id. Here, Sentius’ Motion to Dismiss is directed at

10   Zoho’s original complaint, which is now non-existent. If Sentius wants to file another motion to

11   dismiss, it was free to do so in response to the Amended Complaint.

12           Moreover, it is beyond dispute that personal jurisdiction exists here. Sentius’ nearly decade

13   long patent enforcement campaign has more than a tenuous relationship to this forum. It has sent

14   licensing letters to at least 34 companies in the forum. It has licensed the patents in suit to at least one

15   resident. It has engaged counsel in this forum to represent it in negotiations with potential licensees

16   in this forum. And, critically it has availed itself of this forum by filing suit here asserting the

17   patents-in-suit against Microsoft resulting in a three year litigation resolving just before trial.

18   Unquestionably, these enforcement activities constitute “mimimum contacts” that arise of or relate to

19   enforcement of the patents. Indeed, Federal courts have found that defendant's prior actions

20   enforcing the same patents at issue constitute minimum contacts in the declaratory judgment context.

21   See Kyocera Commc'ns, Inc. v. Potter Voice Tech., LLC, 2013 WL 2456032, at *3 (S.D. Cal. June 5,

22   2013) (finding personal jurisdiction over a non-resident defendant because plaintiff's declaratory

23   judgment action arises out of or relates to defendant's activities in the forum enforcing the very same

24   patent at issue); Pro Sports Inc. v. West, 639 F. Supp. 2d 475, 482 (D.N.J. 2009) (same); ActiveVideo

25   Networks, Inc. v. Trans Video Elecs., Ltd., 975 F. Supp. 2d 1083, 1097 (N.D. Cal. 2013) (finding that

26   defendant's earlier patent infringement actions involving the same and related patents gave rise to the

27   later declaratory judgement action and were a basis for personal jurisdiction in the later suit). While

28   Sentius asserts in a conclusory fashion that its prior litigation is not relevant to minimum contacts, it

     Joint Case Management Statement                                                                             3
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 4 of 11


 1   does not proffer what exactly could be more materially related than two suits involving the same

 2   patent and enforcement thereof. Moreover, Sentius completely ignores the more recent Federal

 3   Circuit decision that held sending demand letters alone can be sufficient to confer personal

 4   jurisdiction in the patent non-infringement declaratory judgment context. Jack Henry & Associates,

 5   910 F.3d 1199, 1204 (Fed. Cir. 2018). Here, we have much more than merely sending letters.

 6   Sentius has litigated in the district and has had agents in and visit the district to enforce its patents.

 7   This certainly is sufficient to establish a prima face basis for personal jurisdiction. Xilinx, Inc. v.

 8   Papst Licensing GmbH & Co. KG, 848 F.3d 1346, 1357 (Fed. Cir. 2017) (finding personal

 9   jurisdiction where the defendant had sent demand letters and had agents visit the district in the course

10   of its enforcement efforts). Finally, to the extent, there is any question about the propriety of

11   personal jurisdiction here, Zoho request an opportunity to take some limited jurisdictional discovery.

12   Sentius’ Position

13           Sentius’ position is that its 12(b)(2) motion sought to dismiss (or in the alternative transfer)

14   the Zoho declaratory judgment action for lack of personal jurisdiction and did not merely address the

15   factual allegations contained in the Original Complaint. Rather, the 12(b)(2) motion affirmatively put

16   personal jurisdictional facts into the record via the Declaration of Marc Bookman, that Sentius argued

17   demonstrate that the exercise of personal jurisdiction in this declaratory judgment action would not

18   be reasonable. Furthermore, in its Reply to Zoho’s Opposition, Sentius argued that the new

19   allegations in the First Amended Complaint were based upon the facts provided by Sentius via the

20   Declaration of Marc Bookman that did not substantively alter the factual record and renewed its

21   request that the Court dismiss this action for lack of personal jurisdiction or, in the alternative,

22   transfer this action to the District Court of Delaware for consolidation with the other three (3)

23   pending matters. Dkt. 17. Because the briefing regarding the motion to dismiss under 12(b)(2) went

24   well beyond the allegations in the complaint, and because the First Amended Complaint was based

25   upon the facts presented by Sentius, its motion to dismiss for lack of personal jurisdiction was not

26   mooted by the First Amended Complaint. Indeed, conceding that the matter has gone beyond mere

27   allegations, now Zoho requests personal jurisdictional discovery. Moreover, the motion was not

28

     Joint Case Management Statement                                                                              4
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 5 of 11


 1   mooted because it also included a request for relief based upon transfer, for which Zoho entered its

 2   own declaration.

 3           2.         Facts

 4           In late 2015 Sentius sent correspondence to Zoho asserting that certain Zoho products infringe

 5   the ’633 patent. Zoho responded in early 2016 explaining that its product did not infringe the ’633

 6   patent. Sentius replied explaining why it did not accept Zoho’s basis for non-infringement.

 7           In August 2018 Sentius again contacted Zoho asserting that the spell check feature in three of

 8   Zoho’s products (Zoho Mail, Zoho Docs and Zoho Recruit) (collectively “accused Zoho products”)

 9   infringe the ’633 patent and, in addition, it contended that Zoho infringed the ’985 patent. Sentius

10   requested that Zoho enter a tolling agreement and discuss taking a license to these patents. Zoho

11   originally agreed in principle to entering the tolling agreement, and then filed this suit seeking a

12   Declaratory Judgment establishing that its products do not infringe either of the patents-in-suit.

13   Joint Statement of Issues in Dispute:

14           The principal factual dispute is whether Zoho’s accused products infringe either of the

15   patents-in-suit.

16           3.         Legal Issues

17           Subject to and without waiving their respective positions and arguments, the parties assert

18   that the overarching disputed points of law include, but are not limited to, the following:

19           •          the proper construction of any disputed claim terms;

20           •          whether Zoho infringes any of the asserted claims of the patents-in-suit and, if so,

21   what damages are due.

22           These issues are not intended to be final or exhaustive and are intended to highlight the

23   overarching issues in the case.

24           4.         Motions

25           Sentius has filed a motion to dismiss or in the alternative a motion to transfer. All briefing for

26   that motion has been filed and a hearing is scheduled for April 16, 2019.

27           Zoho intends to file a motion for summary judgment of non-infringement.

28           5.         Amendment of Pleadings

     Joint Case Management Statement                                                                           5
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 6 of 11


 1           At this time the parties do not anticipate amending the pleadings. The parties propose June

 2   24, 2019, as the deadline for amending pleadings.

 3           6.      Evidence Preservation

 4           The parties certify that they have reviewed the Guidelines Relating to the Discovery of

 5   Electronically Stored Information (“ESI Guidelines”) and have met and conferred pursuant to Fed. R.

 6   Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the

 7   issues in this action.

 8           As a general matter, the parties have undertaken steps, within reasonable bounds, to preserve

 9   documents and ESI potentially relevant to this case. The parties have discussed and will continue to

10   discuss the scope and nature of discovery in this case.

11           7.      Disclosures

12           The parties will exchange their respective Rule 26(a)(1) disclosures on May 10, 2019.

13           8.      Discovery

14           The parties submit the following discovery plan.

15                   a.       Discovery Limitations

16           Email Production

17           The parties do not currently anticipate email production. However, the parties reserve the

18   right to request email production and will meet and confer in good faith prior to any such production

19   regarding such production (including appropriate limits on custodians and search terms).

20           Other Limits on Discovery

21                   The parties agree to the limits set forth in the Federal Rules of Civil Procedure.

22                   b.       Topics Required Under Patent Local Rule 2-1

23           1.      Proposed modification of the obligations or deadlines set forth in these Patent Local

24                   Rules to ensure that they are suitable for the circumstances of the particular case (see

25                   Patent L.R. 1-3).

26           The parties have set forth a proposal concerning the timing of the required P.L.R. disclosures

27   as set forth in Section 16 (“Scheduling”).

28

     Joint Case Management Statement                                                                          6
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 7 of 11


 1           2.      The scope and timing of any claim construction discovery (including disclosure of and

 2                   discovery from any expert witness permitted by the Court) and damages discovery.

 3           The parties’ proposal concerning the timing of claim construction and damages discovery are

 4   set forth below in Section 16 (“Scheduling”).

 5           3.      The format of the Claim Construction Hearing, including whether the Court will hear

 6                   live testimony, the order of presentation, and the estimated length of the hearing.

 7           The parties do not currently believe that live testimony will be necessary. Nevertheless, the

 8   case is in a preliminary stage, and the parties reserve the right to offer live testimony at the claim

 9   construction hearing. In addition, the parties believe that the Claim Construction Hearing should be

10   conducted on a claim-term-by-claim-term basis, with the Plaintiff presenting first. The parties are

11   presently unsure of the length of the Markman hearing.

12           4.      How the Parties intend to educate the Court on the technology at issue.

13           Should education as to the relevant technology be needed in this case, the parties intend to

14   present an overview of the technology during the Claim Construction Hearing. The parties may,

15   however, request a separate technology tutorial in accordance with the Court’s standing order.

16                   c.       Other Orders Under Fed. R. Civ. P. 26(c) and 16(b)

17           The parties each request that a scheduling order issue setting the dates they propose below.

18           9.      Class Actions

19           This is not a class action.

20           10.     Related Cases

21           After this case was filed, Sentius filed a suit in Delaware against Zoho’s overseas parent

22   corporation, Zoho Corporation Private Limited. The Complaint in that case has not been served.

23           11.     Relief

24           Zoho requests that the court enter judgment as follows: a declaration that the accused Zoho

25   products do not infringe any claim of the patents-in-suit and awarding of costs and expenses to Zoho.

26           12.     Settlement and ADR

27           Zoho does not believe ADR would be useful. Zoho does not settle meritless suit and will not

28   settle this one. Sentius is agreeable to ADR and suggests that the matter be assigned to a Magistrate

     Joint Case Management Statement                                                                          7
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 8 of 11


 1   Judge for a Settlement Conference following the exchange of Infringement and Invalidity

 2   Contentions.

 3           13.      Consent to Magistrate Judge for All Purposes

 4           The parties do not consent to having a Magistrate Judge conduct all further proceedings

 5   including trial and entry of judgement.

 6           14.      Other References

 7           The parties do not believe that this case is suitable for reference to binding arbitration, a

 8   special master, or the Judicial Panel on Multidistrict Litigation.

 9           15.      Narrowing Issues

10           This case may be able to be resolved on summary judgment of non-infringement. Sentius

11   believes that triable issues of fact exist on infringement.

12           16.      Scheduling

13           Assuming that this case is neither dismissed nor transferred and assuming Sentius asserts

14   infringement and Zoho responds with a defense of invalidity, the parties propose the following

15   schedule:

16
17
                                  Event                                    Proposed Date
18
                 Case Management Conference                April 8, 2019
19
                 Hearing on Sentius’ Motion to Dismiss April 16, 2019
20               Initial Disclosures                       May 21, 2019
21               Patent L.R. 3-1 and 3-2: Infringement     July 3, 2019
                 Contention and Related Document
22               Disclosure
23               Patent L.R. 3-3 and 3-4: Invalidity       September 16, 2019
                 Contentions and Related Document
24               Disclosure (assuming
                 Patent L.R. 4-1: Exchange of Proposed     October 25, 2019
25               Terms for Construction
                 Patent L.R. 4-2: Exchange of              November 15, 2019
26               Preliminary Claim Constructions and
27               Extrinsic Evidence
                 Patent L.R. 3-8: Damage Contentions       November 29, 2019
28

     Joint Case Management Statement                                                                         8
     Case No. 3:19-cv-000001-YGR
           Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 9 of 11


               Patent L.R. 4-3: Joint Claim                December 13, 2019
 1             Construction and Prehearing Statement
 2             Patent L.R. 3-9: Responsive Damages         January 10, 2020
               Contentions
 3             Patent L.R. 4-4: Completion of Claim        January 10, 2020
               Construction Discovery
 4             Patent L.R. 4-5(a): Opening Claim           January 31, 2020
               Construction Brief
 5
               Patent L.R. 4-5(b): Responsive Claim        February 14, 2020
 6             Construction Brief
               Patent L.R. 4-5(c): Reply Claim             February 28, 2020
 7             Construction Brief
               Patent L.R. 4-6: Claim Construction         Court’s Convenience
 8             Hearing and Tutorial
 9             Patent L.R. 3-7: Advice of Counsel          30 days after the Court’s Claim
                                                           Construction Ruling
10             Close of Fact Discovery                     July 31, 2020
11             Expert Disclosure (Initial)                 July 31, 2020
12             Expert Disclosure (Rebuttal)                August 28, 2020

13             Close of Expert Discovery                   September 25, 2020
               Last Day to File Daubert and                October 30, 2020
14             Summary Judgment Motions
15             Serve Pretrial Disclosures (Witness         TBD
               List, Deposition Designations, and
16             Exhibit List)
               Serve Objections to Pretrial                TBD
17             Disclosures
               Last Day to Serve Motions in Limine         TBD
18
               Last Day to Serve Responses to        TBD
19             Motions In Limine
               Last Day to “Pretrial Filings” (Joint TBD
20
               Pretrial Statement, Trial Briefs,
21             Compiled Briefing on Motions In
               Limine, Proposed Jury Instructions,
22             Proposed Verdict Form, Proposed Voir
               Dire Questions, Witness List, and
23             Exhibit List)
24             Final Pretrial Conference             TBD
               Trial                                       TBD
25
26           17.       Trial

27           Zoho requested a trial by jury on all matters that can be so tried, and the parties anticipate a

28   trial will require approximately five court days.

     Joint Case Management Statement                                                                            9
     Case No. 3:19-cv-000001-YGR
          Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 10 of 11


 1           18.     Disclosure of Non-Party Interested Entities or Persons

 2           The parties have each filed the Certification of Interested Entities or Person required by Civil

 3   Local Rule 3-15 and the Corporate Disclosure Statement Required by Federal Rule of Civil

 4   Procedure.

 5                   Professional Conduct

 6           All the attorneys of record for the parties have reviewed the Guidelines for Professional

 7   Conduct for the Northern District of California.

 8           19.     Other

 9           Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties consent to service by email, and agree that

10   the parties will treat service by email as being the same as service by hand under Fed. R. Civ. P.

11   5(b)(2)(A).

12
13   Dated: April 1, 2019                  Respectfully submitted,

14
15
16                                                    By:    /s/ Ryan J. Marton
                                                               Ryan J. Marton
17
                                                      RYAN J. MARTON (SBN 223979)
18                                                    ryan@martonribera.com
                                                      MARTON RIBERA SCHUMANN & CHANG LLP
19                                                    548 Market Street, Suite 36117
                                                      San Francisco, CA 94104
20
                                                      Telephone: (415) 360-2515
21
     Dated: April 1, 2019                             By:    /s/ Sandeep Seth
22                                                           Sandeep Seth

23                                                    SANDEEP SETH (SBN 195914)
                                                      ss@sethlaw.com
24                                                    SETH LAW OFFICES
25                                                    Two Allen Center
                                                      1200 Smith Street, Suite 1600
26                                                    Houston, Texas 77002
                                                      Telephone No.: 713-244-5017
27                                                    Facsimile No.: 713-244-5018
28

     Joint Case Management Statement                                                                       10
     Case No. 3:19-cv-000001-YGR
          Case 4:19-cv-00001-YGR Document 21 Filed 04/01/19 Page 11 of 11


 1
                                       CASE MANAGEMENT ORDER
 2
              The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
 3
     approved as the Case Management Order for this case and all parties shall comply with its provisions.
 4
     [In addition, the Court makes the further orders stated below:]
 5

 6
     IT IS SO ORDERED
 7
 8
     Dated:                                               ___________________________________
 9                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17

18
19

20
21
22
23
24
25
26
27
28

     Joint Case Management Statement                                                                   11
     Case No. 3:19-cv-000001-YGR
